Opinion filed June 11, 2009




                                                 In The


   Eleventh Court of Appeals
                                              ___________

                            Nos. 11-08-00039-CR & 11-08-00040-CR
                                          __________

                            TAMMY CARSON ROGERS, Appellant

                                                   V.

                                       STATE OF TEXAS, Appellee


                                On Appeal from the 42nd District Court

                                           Taylor County, Texas

                               Trial Court Cause Nos. 23022A & 23147A


                                MEMORANDUM                OPINION
       The trial court convicted Tammy Carson Rogers, upon her plea of guilty, of the offenses of
credit card abuse1 and forgery.2 Plea bargain agreements were not reached. In each case, the trial
court sentenced appellant to confinement in a state jail facility for eighteen months. We affirm.
       In her sole issue in each case, appellant invites this court to reconsider our decisions in
Flores v. State, 936 S.W.2d 478 (Tex. App.—Eastland 1996, pet. ref’d), and Bradfield v. State, 42

       1
           Cause No. 11-08-00039-CR.
       2
           Cause No. 11-08-00040-CR.
S.W.3d 350 (Tex. App.—Eastland 2001, pet. ref’d), where we held that punishment assessed was
not subject to a factual sufficiency review. We decline appellant’s invitation. Each issue is
overruled.
       A penalty assessed within the range of punishment established by the legislature will not be
disturbed on appeal. Jackson v. State, 680 S.W.2d 809 (Tex. Crim. App. 1984); Bradfield, 42
S.W.3d at 354. The trial court assessed punishment within the range authorized. TEX . PENAL CODE
ANN . §§ 12.35, 32.21, 32.31 (Vernon Supp. 2008).
       The judgments of the trial court are affirmed.




                                                            JIM R. WRIGHT
                                                            CHIEF JUSTICE


June 11, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2